 In the Matter Of MARTIN DYEING&FINISHING COMPANYandTExTuizWORKERS UNION or AMERICA,C. I. 0.Case No. 4-R-1523.-Decided November 20,1944Mr. A. R. McAllister, Jr.,of Bridgeton, N. J., for the, Company.Mr. Sol Stetin,of Newark, N. J., andMr. Frank Kiss,of Camden,N. J., for the C. I. O.Mr. Albert K. Plone,of Camden, N. J., for the A. F. L.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofMartin Dyeing & Finishing Company, Bridgeton, New Jersey, herein:called the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Eugene Matthew Pur-ver, Trial Examiner.Said hearing was held at Bridgeton, New Jer-sey, on October 7, 1944.The Company, the C. I. 0., and UnitedTextileWorkers of America, A. F. L., herein called the A: F. L., ,ap-peared and participated.All parties were afforded full opportunity,to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the hearing, the Company and theA. F. L. moved to dismiss the petition on the grounds that (1) aziexisting contract between the Company and the A. F. ,L. is a bar tothe instant proceeding, and (2) the petition is untimely.The motionwas referred to the Board by the Trial Examiner.For reasons statedin Section III,infra,the motion is denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with 'the Board.The A. F. L.'s request for oral argument 'igdenied.59 N. L. R. B., No. 82.411 412DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS of FACT1.THE BUSINESSOF THE COMPANYMartin Dyeing & Finishing Company, a New Jersey corporation, isengaged at Bridgeton, New Jersey, in the dyeing and finishing oftextile material for the account of others.During the calendar year1943, the Company dyed and finished textile material valued in excessof $500,000, of which approximately 95 percent was shipped to pointsoutside -the 'State of New -Jersey.During the same period, theCompany purchased goods valued in excess of $500,000, of which ap-proximately 75 percent was shipped from points outside the State ofNew Jersey.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.United Textile Workers, of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn July 20, 1943, the C. I. O. advised the Company that it repre-sented a majority of the Company's employees and wished to be rec-ognized as the exclusive bargaining representative of such employees.The Company refused to recognize the C. I. O. until it was certifiedby the Board-in anappropriate unit.However, on July 21, 1943, theCompany and the A. F. L.' entered into a collective bargaining agree-ment, effective as of August 1, 1943, which provided, in part, as follows :The terms and conditions of this agreement (with the exceptionof wages)shall continue in effect for the duration of the present warand for three months after the cessation of hostilities.On October 22, 1943, upon a petition filed by the C. I. 0., and aftera,hearingin which all parties to the present proceeding participated,the. Board issued a Decision and Direction of Election 1 finding thecontract between the Company and the A. F. L. not to be a bar to adetermination of representatives, since the claim of the C. I. O. hadbeen made in timely fashion.On November 24, 1943, the Board, afterIMatter of Marttin Dyeing & Finishing Company,52 N. L. R. B. 1513 MARTIN DYEING & FINISHING COMPANY -413the'directed election, certified the A. F. L. as the exclusive bargainingrepresentative of certain of the Company's employees.On July 28,1944, the C. I. O. advised the Company that it represented a ma-jority of certain of the Company's employees and wished too berecognized as the exclusive bargaining representative of such em-ployees. , On July 31, 1944, the Company replied that it could notrecognize-the C. I. O. because it was currently operating under thecollective bargaining agreement of July 21, 1943.from a prior certification.Here, however, the certification will be ayear old by the time an election can be conducted.We, therefore, findthat the certification of November 24, 1943, is not a bar to this pro-ceeding.2Since the contract of July 21, 1943, has been in existencefor a period, of more tlian a year and is for an indefinite term, it isclear that it cannot bar a present determination of representatives.'A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allthe Company's production and maintenance employees, excludingthe office force, guards and watchmen, foremen, supervisors, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status. of em-ployees, or effectively recommend such action, constitute a unitappropriate for purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.52Matter of Defiance Screw Machine Products Company,58 N L. R. B. 510.3Matter of The Ti atler Company of America,51 N L R. B. 110G.4The Field Examiner reported that the C.IO. submitted 217 authorization cards, ofwhich 168 were dated between July and September 1944, and 59 were undated.He alsoreported that there were 342 persons in the alleged appropriate unit.The A F L. relieson its contract with the Company as evidence of its interest in this proceedingAt thehearing, the A. F L objected to the admission into evidence of the statement ofthe Field Examiner because no comparison was made of the names appearing on the cardswith the names of the employees listed on a pay roll of the Company.Inasmuch as theevaluation of authorization cards is an administrative matter, wholly within the discretion..of the Board,and not subject to either direct or collateral attack by parties to a represen-tation proceeding,the objection is hereby overruledSeeMatter of American FinishingCompany,54 N L R.B. 996.5This unit is substantially the same as that found to be appropriate by the Board inMatter of Martin Dyeing c• Finishing Company, supra. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the, investigation to ascertain representa-tives for the purposes of collective bargaining with Martin Dyeing& Finishing Company, Bridgeton, New Jersey, an- election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the` said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to, thedate of the election, to determine whether they desire to be repre-sented by Textile Workers Union of America, C. I. 0., or by UnitedTextileWorkers of America, A. F. L., for the purposes of collectivebargaining, or by neither.MR. JOHN M. HoVsTON took no part in the consideration of theabove Decision and Direction of Election.